This case is on exceptions to a judgment of Fulton superior court in a contempt proceeding brought by the State of Georgia ex. rel. John A. Boykin, solicitor general, against Mrs. M. S. Vines, being a rule and citation requiring her to show cause why she should not be adjudged in contempt of court by reason of her failure to respond to certain subpoenas duces tecum and why certain documents alleged to be in her possession should not be restored, impounded, and a custodian therefor appointed by the court. Also under consideration was a motion of Mrs. Vines to quash certain subpoenas. After hearing evidence the court adjudged that the motion of Mrs. Vines to quash the subpoenas of February 25 be sustained; that Mrs. Vines was guilty of contempt of court; "that the court has no authority to order production of papers called for by the subpoenas of February 26; that the court has no power to impound the documents." In the bill of exceptions the plaintiff in error sets out that "The Supreme Court has jurisdiction of this case, because it involves the consideration of a charge of contempt of court." Under article 6, section 2, paragraph 5, of the constitution (Code, § 2-3005), the Supreme Court has jurisdiction of certain enumerated cases; and the present case not being within such enumerated cases, it is transferred to the Court of Appeals. See Goodwyn v. Roop, 181 Ga. 327
(182 S.E. 4), and cit.
All the Justices concur.
                     No. 14239. SEPTEMBER 15, 1942. *Page 443